DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. “Enhanced ethylene productivity by the promotion of lattice oxygen in Ni-Nb-O/CexZr1−xO2 composite for oxidative dehydrogenation of ethane.”
With regards to claims 1 and 5, Lee teaches a catalyst composition for use in ethylene production via oxidative dehydrogenation ethane reaction, the catalyst comprising Ni-Nb-O/ZrO2, the Ni-Nb-O is present in an amount of 20 wt. % of the catalyst, and wherein the atomic ratio between Nb and Ni is 0.176. Experimental Section. Upon calculation and conversion using known facts about the components, the amount of Nb in the Ni-Nb-O/ZrO2 is determined to fall within the claimed range and the mol ratio of Ni to Zr falls within the claimed range, and thus anticipates it. In case it doesn’t, then it’s either close enough or overlaps with the claimed invention, and thus is rendered obvious. See MPEP 2144.05 (I).
With regards to claim 2, Lee teaches that the Ni and Nb are mixed oxides and that Nb is doped on Ni sites. Experimental Section. 
claim 3, Lee teaches that the NiO crystals are in the cubic structure. Results and discussion Section. Lee is silent with regards to the ZrO2 being tetragonal phase; however, one of ordinary skill in the art would have expected ZrO2 to have tetragonal phase since the “synthetic procedures for Ni-Nb-O/CeO2 and Ni-Nb-O/ZrO2 were identical to those of the Ni-Nb-O/CZ series” See Experimental Section of the Supplemental Document attached at the end of the Lee referenced included in the first Office Action (“Lee’s Supp”). Because the CZ had tetragonal phase, it would be expected that the ZrO2, too, would have tetragonal phase. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cizeron et al. (AU 2016269476).
claim 4, the teachings of Lee are as set forth in claim 1. Lee is silent with regards to the particle size of the catalyst composition. 
Cizeron teaches a catalyst that can be used for oxidative dehydrogenation catalyst (p45), wherein the catalyst can include nickel oxides, niobium oxides, and zirconium oxides (p49, claims). Cizeron teaches that differences in particle size results in “difference in reactivity.” p.45. Accordingly, Cizeron recognizes that the particle size of a oxidative dehydrogenation catalyst is a result-effective variable, namely it effects the reactivity of the catalyst. Thus, the optimum or workable ranges of the particle size of Lee’s catalyst is obvious as it’s been held that “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” See MPEP 2144.05.II.B.
Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zhou et al. (US 2008/0081017).
With regards to claims 6-14, the teachings of Lee are as set forth in claim 1. Lee teaches that zirconium(IV) oxynitrate hydrate, nickel(II) nitrate hexahydrate, and ammonium niobate(V) oxalate hydrate are the precursors of Zr, Ni and Nb, respectively. See Experimental Section Lee’s Supp. An aqueous solution containing Ceria Zirconia, which used the aforementioned Zr precursor and the Ni and Nb precursors was mixed together. Upon calculation and conversion using known facts about the components, the molar ratio of the Ni and Zr precursors and the weight ratio between the Nb precursors and the Ni+Zr precursors fall within the claimed range. After mixing, the resulting slurry is then dried at 60 °C for 12 hours and then calcined at 450 °C for 5 hours. 

Lee differs from the claimed invention in that the precursors are not mixed together. Instead, Lee teaches that the C-Z are mixed together first, then dried, then the dried CZ is mixed together with the Ni and Nd precursors. Lee’s Supp.  However, this limitation is found obvious as it’s been held that the order of mixing ingredients is prima facie obvious. See MPEP 2144.04.IV.C.
Still, Lee differs from the claimed invention in that the precursors are not mixed in an organic solvent. Instead, Lee teaches that the nickel component was impregnated onto the Zr-Ce component by mixing the precursors in an aqueous solution. Lee’s Supp. It is presumed that the same steps where taken in preparing the catalyst with ZrO2 only instead of the CZ. 
Zhou teaches a method of making bimetallic supported catalysts, wherein the metals include Ni and the supports include zirconia. ¶0031, 52. The method includes mixing the catalyst precursors in a solvent. ¶0056. The solvent can be water or an organic solvent, such as n-propanol, methanol, and isopropyl alcohol. ¶0046. As such, Zhou recognizes that water and n-propanol, methanol, and isopropyl alcohol are functionally equivalent for mixing of catalytic precursors. Accordingly, it would have been obvious to one of ordinary skill in the art to combine or substitute water with any of n-propanol, methanol, and isopropyl alcohol as it’s been held that substitution of equivalents requires no express motivation (see MPEP 2144.06.II.) and that combining equivalents known for the same purpose is prima facie obvious (see MPEP 2144.06.I.).
Response to Arguments
Applicant's arguments filed on 01/05/2021 (“Remarks”) have been fully considered but they are not persuasive. 
Applicant presents three arguments. First, Applicant argues that “Lee fails to disclose at least the recitations of Claim 1” as amended. Remarks at 4. This argument is unpersuasive because Lee does in fact teach a less preferred embodiment of Nb-doped nickel oxide catalyst consisting of Nb, Ni and ZrO2. See Experimental Section. Therefore, this argument is unpersuasive. 
Second, Applicant argues that “Lee does not disclose the amount of niobium claimed in Claim 1.” Remarks at 4. This argument is unpersuasive because it is unsupported with any evidence. Moreover, even if it were true, the claimed invention would have been obvious over the teachings of Lee as started above. 
Third, Applicant argues that Lee’s catalyst is used in a different application than that of the claimed invention. Remarks at 4. This argument is unpersuasive because the instant claim is drawn to a catalyst not the method of using it. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736